—In an action, inter alia, to recover damages for breach of contract, the defendant Renewal Arts Contracting Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated April 18, 2000, as denied that branch of its motion which was to vacate so much of a prior order of the same court, dated February 22, 2000, as granted that branch of the plaintiffs motion which was for summary judgment on the complaint insofar as asserted against it, and granted that branch of the cross motion of the defendant County Asphalt, Inc., which was for summary judgment on its cross claims against Renewal Arts Contracting Corp., upon the default of Renewal Arts Contracting Corp. in opposing the motion and cross motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party seeking to vacate a default must demonstrate both a reasonable excuse for the default and the existence of a meritorious claim or defense. The determination of what constitutes a reasonable excuse for a default lies within the sound discretion of the court. The appellant did not demonstrate a reasonable excuse for the default or a meritorious defense to the claim. Thus, the Supreme Court properly denied the appellant’s motion (see, Matter of Gambardella v Ortov Light., 278 AD2d 494). O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.